FILED
                                 UNITED STATES DISTRICT COURT                                   JUN- 5 2012
                                 FOR THE DISTRICT OF COLUMBIA                           Clerk, U.S. District & Bankruptcy
                                                                                       Courts for the District of Columbia

    Timothy J. Parrack,                           )
                                                  )
                   Plaintiff,                     )
                                                  )
           V.                                     )
                                                  )
                                                          Civil Action No.       12 0905
    Eric Holder, U.S. Attorney General,           )
                                                  )
                    Defendant.                    )


                                       MEMORANDUM OPINION

           This matter is before the Court on review of plaintiff's pro se complaint and application

    to proceed in forma pauperis. The application will be granted and the complaint will be

    dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

    determination that the complaint fails to state a claim upon which relief may be granted).

           Plaintiif is an inmate at the United States Penitentiary Hazelton in Bruceton Mills, West

    Virginia, suing under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

    U.S. 388 (1971 ), to challenge the constitutionality of the statutes under which he was convicted.

    The gravamen ofthe complaint is that the sentencing court, the United States District Court for

    the Southern District of Iowa, lacked jurisdiction over plaintiff's criminal prosecution.

           Because the success of plaintiff's claim would necessarily void his conviction, plaintiff

    cannot recover monetary damages, which is the only available remedy under Bivens, without first

    showing that he has invalidated the conviction by "revers[al] on direct appeal, expunge[ment] by

    executive order, declar[ ation of invalidity] by a state tribunal authorized to make such

    determination, or ... a federal court's issuance of a writ of habeas corpus." Heck v. Humphrey,




N
512 U.S. 477,486-87 (1994); see, e.g., Taylor v. U.S Bd. of Parole, 194 F.2d 882,883 (D.C.

Cir. 1952) (stating that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for

challenging the constitutionality of a statute under which a defendant is convicted); Ojo v. I.N.S.,

106 F.3d 680,683 (5 1h Cir. 1997) (explaining that the sentencing court is the only court with

jurisdiction to hear a defendant's complaint regarding errors that occurred before or during

sentencing).

       Plainti1T has not shown the invalidation of his conviction and, thus, has failed to state a

claim upon which relief can be granted under Bivens. A separate Order of dismissal accompanies

this Memorandum Opinion.



                                                      United States District Judge

Date: May 11_, 2012




                                                 2